Citation Nr: 1108376	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  05-28 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for ankylosis of the right ankle.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Gregory Keenum, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from June 1966 to July 1968.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2003 rating decision.  In June 2007, and then again in December 2007, the Board remanded the Veteran's claim for referral to the Director of Compensation and Pension (C&P) for consideration of whether an extraschedular rating was warranted.  In November 2008, after the Director of C&P determined that an extraschedular rating was not warranted, the Board denied the Veteran's claim.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court), and the Court vacated the Board's decision in October 2009, returning the case to the Board for compliance with a joint motion for remand.  In August 2010, the Board remanded the Veteran's claim to obtain his Social Security Administration (SSA) records as directed by the joint motion for remand.  The directed development has been accomplished, and the Board will once again proceed with the adjudication of the Veteran's claim.


FINDINGS OF FACT

1.  The evidence fails to show that the Veteran's right ankle disability has caused frequent hospitalization or has markedly interfered with his employability.

2.  The evidence fails to show that the Veteran is unemployable as a result of his service connected disabilities.



CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 40 percent for a right ankle disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code (DC) 5270 (2010).

2.  Criteria for a TDIU have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.
 
The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
The Veteran's right ankle is currently rated at 40 percent under 38 C.F.R. § 4.71a, DC 5270, which is assigned for ankylosis of the ankle in plantar flexion at more than 40 degrees or in dorsiflexion at more than 10 degrees, or with an abduction, adduction, inversion, or eversion deformity.  It is noted that the 40 percent rating is the highest schedular rating assignable for an ankle disability.

Nevertheless, in exceptional cases where schedular evaluations are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities." 38 C.F.R. § 3.321(b)(1).  "The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  

At his hearing before the Board, the Veteran testified that he was has difficulty getting around without a wheelchair, and that he was forced to use an automated cart in large stores.  The Veteran indicated that he was discharged from service in 1968 and had worked until he was 52 (roughly 1999) when he was forced to stop working as a facilities maintenance manager.  The Veteran explained that he could no longer work, because he was unable to walk and had to sit down all of the time, as a result of back, hip, and knee pain.  He also testified that has he has gotten older his ankle has worsened.  The Veteran stated that he attempted to work for his father's wood working cabinet shop, but he could not do it because of the back pain from bending over and putting cabinets together.

In support of the Veteran's claim, letters were written by his step-son, daughter-in-law, and granddaughter.  Each of the letters indicated that the Veteran did well for a number of years, but in the past few years his condition had deteriorated.  The letters reported that the Veteran's pain and physical discomfort prevented him from walking any real distance; and, as a result, the Veteran had gained an inordinate amount of weight.  The Veteran's daughter-in-law reported that he could barely walk 20 to 30 feet with a cane and needed a wheelchair to go further.  She also noted that the Veteran had gained close to 100 pounds due to his inability to be active and mobile.  The Veteran also testified that he had gained approximately 80 pounds due to an inability to exercise.

VA examinations have confirmed the limiting nature of the Veteran's right ankle.  At an examination in November 2000, the Veteran arrived in a wheelchair.  In April 2003, he reported being able to walk roughly half a block with a cane on a good day, and a quarter of a block on a bad day; and the examiner indicated that the Veteran clearly had an autofusion of his right ankle with no ankle motion, opining that the ankle was painful on ambulation and limited his activities of daily living.  The examiner further opined that the Veteran's ankle was unlikely to improve and would continue to affect his ability to mobilize and would cause him pain in the future.  In March 2005, a VA examiner opined that the Veteran's right ankle was his sole occupational impairment, and that without the ankle disability the Veteran would be fully active in the occupation of his choice.

Recognizing that the Veteran had been awarded the highest schedular rating available, the matter was referred to the Director of Compensation and Pension (C&P) for an extraschedular determination.  

In April 2008, the Veteran's claims file was reviewed by the Director of C&P, who concluded that the Veteran was appropriately compensated by the 40 percent rating that is currently assigned.  The Director acknowledged that the Veteran had an obvious and significant disability of the ankle that was productive of considerable functional limitation; but found that the functional loss and economic impairment was appropriately recognized and compensated by the 40 percent rating that had been assigned.  The Director noted that the record failed to show frequent hospitalizations or marked interference with employment that is beyond the economic impairment already considered under the regular rating criteria. 

Since that time, the Veteran's claim was remanded to obtain SSA records.  These records were submitted to VA in September 2010, and include VA treatment records from 1999-2000, results from spirometric pulmonary function testing in 2000, and a November 2000 letter from Dr. Steven L. Kanner, F.A.C.P., P.A., who performed an evaluation of the Veteran at the request of the state Office of Disability Determinations.  Dr. Kanner noted that the Veteran had a number of medical problems, including his ankle, and emphysema.  Dr. Kanner stated that the Veteran could barely walk across the room before he was out of breath.  The Veteran demonstrated 5 degrees of dorsiflexion, 10 degrees of plantar flexion, 10 degrees or inversion, and 10 degrees of eversion in his right ankle.  The Veteran had no difficulty arising from a chair to standing position and initiating ambulation.  Having reviewed the records obtained from the SSA records, the Board finds that these records do nothing to dissuade the Board from its conclusion that the Veteran's right ankle disability is appropriately rated.  These records do not show that the Veteran is unable to work solely on account of his right ankle disability, and they do not show that the right ankle disability either causes interference with employment beyond that contemplated by his rating or that it has required frequent hospitalization.  The Veteran may not be able to work, but the Veteran's unemployability is the result of a number of non-service connected disabilities, rather than just his right ankle.

The Veteran indicated that he had to stop working because of his ankle.  Nevertheless, he testified before the Board that he went on SSA disability on account of his leg and his breathing problem.  In this regard, it is noted that the Veteran has been a 2 pack per day smoker since he was 20 (according to VA medical records) and he has been diagnosed with emphysema and with chronic obstructive pulmonary disease (COPD).  However, the Veteran has insisted that he is not interested in attempting to quit smoking, despite offers of assistance from VA doctors.  One treatment record specifically notes that the Veteran refuses to make any significant lifestyle changes and was still smoking/drinking.  As such, the Veteran's mobility is clearly impacted by impairments other than his ankle.  The Veteran is also obese; and, while he has stated that he cannot exercise, his medical records attribute this inability to his COPD and his arthritis, not to his service connected ankle disability.  The Veteran did cease working as a manager of a computer shipping department in 2000, but while he has not consistently worked since, the Veteran testified that he tried working at his father's woodworking company, but he had to stop on account of his back disability (diagnosed as degenerative disc disease), a condition for which he has specifically been denied service connection.  Thus, while the Veteran may not be employable, this is not due to service connected disability.  

It is noted that the VA examiner in March 2005 stated that the Veteran's ankle was his only impairment to working.  However, this statement is unsupported by the medical and lay evidence.  For example, the Veteran's mobility is unquestionably limited, but it is clearly a combination of his service connected ankle disability and his multiple non-service connected disabilities, which include COPD and degenerative disc disease in the back.  Yet, the examiner makes no mention of COPD or his other respiratory conditions.  Similarly, the examiner stated that the Veteran had last worked in 2000 for a computer company, but made no mention of the fact that the Veteran had tried working for his father since 2000, but had failed on account of back pain.  The Board notes that a bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. Brown, 11 Vet. App. 345, 348 (1998).  In this case, the examiner's opinion indicated that the Veteran could not work on account of his ankle, but failed to even mention the fact that he had tried to work, but had been unable to due to his back.

The Board does not dispute the fact that the Veteran's ankle is painful and can be debilitating.  However, the evidence of record fails to support an extraschedular rating in the case of the Veteran's right ankle.  Therefore his claim for a rating in excess of 40 percent for a right ankle disability is denied.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part and parcel of an increased-rating claim when the issue of unemployability is raised by the record.  In this case, as discussed above, the issue of unemployability has been raised by the record.  The Veteran has consistently reported that he is not currently employed, and he has asserted that he cannot work on account of his service connected right ankle disability.  Therefore, pursuant to Rice, the Board is assuming jurisdiction over the TDIU claim, since the issue of unemployability has been raised by the record.

A Veteran will be entitled to a TDIU upon establishing he is in fact unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  Consideration may be given to his level of education, any special training, and previous work experience in making this determination, but not to his age or impairment from disabilities that are not service connected (i.e., unrelated to his military service).  See 38 C.F.R. §§ 3.341, 4.15, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities - provided there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).

In this case, the Veteran's lone service connected disability is his right ankle, which is rated at 40 percent.  Therefore, the Veteran does not meet the schedular criteria for a TDIU.  Nevertheless, a TDIU may still be available if the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disability.  38 C.F.R. § 4.16(b).

However, as was thoroughly discussed above, while the Veteran contends that he cannot work on account of his right ankle, the evidence of record shows otherwise.  For example, the Director of Compensation and Pension concluded that the Veteran's right ankle did not cause marked interference with employment, beyond the economic impairment already considered under the schedular rating criteria.  Furthermore, the Veteran attempted to work at his father's store, but had to stop on account of his non-service connected back disability, and not his ankle, thereby implying that were it not for his back, the Veteran would have been able to work in spite of his right ankle.  As such, the Board concludes that the Veteran is not unemployable solely due to his one service connected disability.  Therefore, a TDIU is denied.  

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, notice was provided by letters dated in March 2004 and April 2008, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above, as well as informing the Veteran how disability ratings and effective date were formulated.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to content.

Although the notice provided to the Veteran was not given prior to the first adjudication of the claim, the veteran has been provided with every opportunity to submit evidence and argument in support of his claim and ample time to respond to VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, the Veteran's claim was readjudicated following completion of the notice requirements.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006).  As such, any defect concerning the timing of the notice requirement was harmless error.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

VA treatment records have been obtained.  The Veteran was also provided with a VA examination (the report of which has been associated with the claims file).    Additionally, the Veteran testified at a hearing before the Board.  Furthermore, the Veteran's claim was referred to the Director of C&P for an extraschedular determination.

As instructed in an October 2009 joint motion for remand, the Board remanded the Veteran's claim in an effort to obtain Social Security Administration (SSA) records.  In mid-September 2010, a response was received from SSA indicating that after an exhaustive and comprehensive searches they had been unable to locate the Veteran's medical records, and it was determined that further efforts would be futile.  Fortunately, the Veteran's representative was able to obtain the Veteran's SSA records, and he submitted a copy to VA that was received on September 27, 2010.  The RO then considered these records in its supplemental statement of the case in December 2010.  

In December 2010, the Veteran's representative responded to the SSOC alleging that it was premature because it had been made without consideration of all the information in the Veteran's claims file.  It is unclear from the letter what the representative meant, but it appears that he is asserting that VA did not consider the records that he submitted.  However, from a plain reading of the SSOC, it is clear that the SSA records submitted by the Veteran's representative were considered, as the RO specifically listed the records that were included in the invoice from SSA in the Evidence Section of the SSOC (which describes all the evidence considered by the RO in issuing the SSOC).  As such, there do not appear to be any outstanding records that were not considered by the RO in issuing the SSOC in December 2010.

In February 2010, the Veteran's representative again submitted a copy of the Veteran's SSA records (which were an identical duplication of the SSA records that had been received in September 2010), and requested that the records be considered.  The representative also waived RO consideration of the evidence, and indicated that it was clear that the RO had misplaced its copy of the records.  However, as described, the copy of the records that was initially submitted to the RO was clearly considered by the RO in its December 2010 SSOC and was in no way misplaced.  Additionally, the Board discussed this evidence in issuing this decision.  The Board reviewed the packet of records that was submitted by the Veteran's representative in February 2010, but found that it was entirely duplicative of the evidence that was already in the file.  As such, no additional separate discussion is warranted for the records that were received in February 2010. 

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of the denial of the Veteran's claim, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the Veteran under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 

ORDER

A rating in excess of 40 percent for ankylosis of the right ankle is denied.

A TDIU is denied.


____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


